DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


REJECTION BASED ON LUNDGREN
Claim(s) 53, 55, 64 and 74 is/are rejected under 35 U.S.C. 102(a)(1) as being antcipated by US Patent 9,421,918 to Lundgren.
Regarding claim 53, Lundgren discloses a roof rack load carrying bar comprising: a channel (Annotated Fig. 11c below) for receiving at least one mounting member for attaching a load carrying bar accessory to said load carrying bar (the channel is capable of this function, for example by repositioning the cover or removing part/all of the cover), said channel extending at least partly in a length direction of said load carrying bar (the channel extends in a length direction), a cover (Annotated Fig. 11c below) for said channel extending in said length direction, said cover having a first portion (Annotated Fig. 11a below (the first portion would extend the entire length of the cover) disposed at least partially over a flange (see Fig. 11c, which shows the first portion extending over the flange) that partially defines said channel and a second portion (Annotated Fig. 11a below) disposed over an opening to said channel (see Fig. 11c, which shows the second portion extending over the channel opening); and an airflow regulating pattern (diagonal raised ribs) disposed only on said first portion of said cover (Annotated Fig. 11a below), wherein said airflow regulating pattern comprises at least two raised rib portions on said cover offset from each other in said length direction (Figs. 11a-c), wherein two adjacent raised rib portions (“adjacent rib portions” as used here is taken to mean immediately adjacent ribs with no other ribs between them) are separated by a separation distance in said length direction (Fig. 11a), and wherein each one of said at least two raised rib portions is diagonally arranged with respect to said leading edge and has a portion width measured in said length direction (Fig. 11a).  

    PNG
    media_image1.png
    259
    948
    media_image1.png
    Greyscale

Lundgren Annotated Fig. 11a

    PNG
    media_image2.png
    557
    391
    media_image2.png
    Greyscale

Lundgren Annotated Fig. 11c
Regarding claim 55, Lundgren discloses wherein said pattern is a reoccurring pattern in said length direction (Figs. 11a-c).
Regarding claim 64, Lundgren discloses wherein said airflow regulating pattern is located adjacent to an edge of said load carrying bar (Figs. 11b-c).
Regarding claim 74, Lundgren discloses wherein said airflow regulating pattern is disposed on said cover at said leading edge of said cover (see position of pattern in Fig. 11c).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 54 and 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren in view of FR 2,751,286 to Poulet.
Regarding claim 54, Lundgren appears to disclose wherein said pattern extends along at least 80% of a load carrying bar length in said length direction (see Fig. 10b, 11a – using the typical length of a roof bar foot portion, it would appear the pattern extends for at least 80 percent of the bar).  However, to remove all doubt, Poulet discloses the airflow pattern extending along at least 80 percent of the roof bar (Fig. 1 – the horizontal straight portion is the bar).  It would have been obvious to one of ordinary skill to have extended the pattern along the entire horizontal straight bar in Lundgren because doing so only involves a simple substitution of one known, equivalent pattern length for another to obtain predictable results.  Further, using a pattern over more of the bar would provide a more uniform appearance to the bar and would allow the pattern to affect more of the airflow travelling over the roof bar.
Regarding claim 73, Lundgren fails to disclose the claimed separation distance.  However, Poulet discloses a roof rack bar including airflow regulating ribs (4 – Figs. 1, 4) that have a separation distance at least two times greater than said portion width of at least one of said adjacent raised rib portions (Figs. 1, 4).  It would have been obvious to one of ordinary skill to have made the separation distance as claimed because doing so only involves a mere change in the size of a component (i.e. changing the size of the separation distance).  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Further, the modification would result in less material being used for the cross bar (because there are fewer ribs) and thus less cost per unit cross bar.  Still further, the modification would have been obvious because it only requires discovering an optimum value of a result effective variable, which involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The spacing of the ribs would be a result effective variable because varying the spacing would vary the resulting airflow characteristics, for example the noise level and wind resistance.  The prior art teaches that optimizing designs to minimize noise and wind resistance is desirable (Poulet - see title, for example; Lundgren – see Col. 1, lines 29-46, for example).  Finally, using the spacing disclosed in the prior art would have been obvious because it only involves choosing from a finite number of predictable rib spacings to use.
Claims 56-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren in view of US Published Application 2003/0026008 to Tanaka.
Regarding claims 56-58, Lundgren fails to disclose the size of the ribs.  However, Tanaka discloses an airflow regulating pattern including ribs that are 1mm in width (para. 0027).  It would have been obvious to one of ordinary skill to have formed the ribs with a 1mm width because doing so only involves a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Further, the modification would have been obvious because it only requires discovering an optimum value of a result effective variable, which involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The size of the ribs would be a result effective variable because varying the rib size would vary the resulting airflow characteristics, for example the noise level and wind resistance.  The prior art teaches that optimizing designs to minimize noise and/or wind resistance is desirable (Lundgren – see Col. 1, lines 29-46, for example).  Finally, using the rib size disclosed in the prior art would have been obvious because it only involves choosing from a finite number of predictable rib sizes to use.
Regarding claims 59-60, Lundgren fails to disclose the height of the ribs.  However, Tanaka discloses an airflow regulating pattern including ribs that are 1mm in height (para. 0035).  It would have been obvious to one of ordinary skill to have formed the ribs with a 1mm height because doing so only involves a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Further, the modification would have been obvious because it only requires discovering an optimum value of a result effective variable, which involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The height of the ribs would be a result effective variable because varying the height would vary the resulting airflow characteristics, for example the noise level and wind resistance.  The prior art teaches that optimizing designs to minimize noise and/or wind resistance is desirable (Lundgren – see Col. 1, lines 29-46, for example).  Finally, using the rib height disclosed in the prior art would have been obvious because it only involves choosing from a finite number of predictable rib heights to use.
Claims 61-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren in view of US Design Patent D633,031 to Robertson.
Regarding claims 61-63, Lundgren fails to disclose the angle of the ribs.  However, Robertson discloses a roof bar including ribs with an angle between a surface onto which the rib is located and a side wall of the rib of 90 degrees (Fig. 2).  It would have been obvious to one of ordinary skill to have made the angle 90 degrees in the combination because it only requires discovering an optimum value of a result effective variable, which involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The angle of the ribs would be a result effective variable because varying the angle would vary the resulting airflow characteristics, for example the noise level and wind resistance.  The prior art teaches that optimizing designs to minimize noise and/or wind resistance is desirable (Lundgren – see Col. 1, lines 29-46, for example).  It is also noted that using the angle disclosed in the prior art would have been obvious because it only involves choosing from a finite number of predictable rib angles to use.

REJECTION BASED ON SIBINGER
Claims 53, 65, 67-69, 75 and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 4113230 to Sibinger in view of US Published Application 2018/0236946 to Shen and AU 200072352 to Hubbard.
Regarding claim 53, Sibinger discloses a roof rack load carrying bar comprising: a channel (Fig. 2 – channel below 5) for receiving at least one mounting member for attaching a load carrying bar accessory to said load carrying bar (the channel is capable of this function), said channel extending at least partly in a length direction of said load carrying bar (Fig. 1), a cover (5) for said channel extending in said length direction, said cover having a first portion (Fig. 2 – left half of cover 5) disposed at least partially over a flange (Fig. 2) that partially defines said channel and a second portion (Fig. 2 – right half of cover 5) disposed over an opening to said channel (Fig. 2); and an airflow regulating pattern (6) disposed adjacent to said first portion of said cover (Fig. 2), wherein said airflow regulating pattern comprises at least two raised rib portions on said cover offset from each other in said length direction (Figs. 1, 3-4), wherein two adjacent raised rib portions (“adjacent rib portions” as used here is taken to mean immediately adjacent ribs with no other ribs between them) are separated by a separation distance in said length direction (Figs. 1, 3-4) and has a portion width measured in said length direction (Figs. 1, 3-4).  Sibinger fails to disclose the airflow regulating pattern being on the first portion of the cover (the airflow strip and the cover are separate).  However, Shen discloses including airflow regulating patterns in the cover (Fig. 5 - see raised ribs extending longitudinally) and also discloses making the front of the cover larger and attaching the cover to the carrier bar via a similar attachment to that in Sibinger’s airflow strip (see 9 in Sibinger and 211 in Shen).  It would have been obvious to one of ordinary skill to have made the airflow regulating strip and the cover in one piece since it has been held that forming in one piece an article which has formerly been formed in two pieces involves only routine skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  In the combination, the airflow regulating pattern is disposed only on the first portion of the cover.  To the extent necessary, it would have also been obvious to one of ordinary skill to have formed Sibinger’s cover in two separate parts as disclosed in Shen (see Fig. 5) to allow for positioning attachments within the channel, as taught by Shen (Fig. 5).  The combination fails to disclose diagonal ribs.  However, Hubbard discloses a carrier bar that includes airflow regulating ribs that are diagonally arranged with respect to the leading edge (see figure).  It would have been obvious to one of ordinary skill to have used v-shaped ribs in the combination because doing so only involves a simple substitution of one known, equivalent airflow regulating pattern element for another to obtain predictable results.  Further, using v-shapes would aid in reducing wind noise, as taught by Hubbard (see title).
Regarding claim 65, Sibinger discloses a roof rack load carrying bar comprising: a channel (Fig. 2 – channel below 5) for receiving at least one mounting member for attaching a load carrying bar accessory to said load carrying bar (the channel is capable of this function), said channel extending at least partly in a length direction of said load carrying bar (Fig. 1), a cover (5) disposed at least partially over said channel and extending in said length direction; and an airflow regulating pattern (6).  Sibinger fails to disclose a first cover and a second cover.  However, Shen discloses a carrier bar including a channel, a first cover (front portion of 2 – Fig. 5) and a second cover (rear portion of 2 – Fig. 5) each disposed at least partially over said channel and extending in said length direction (Fig. 5).  It would have been obvious to one of ordinary skill to have formed Sibinger’s cover in two parts to allow for positioning attachments within the channel, as taught by Shen (Fig. 5).  Sibinger fails to disclose the airflow regulating pattern being on the cover (the airflow strip and the cover are separate).  However, Shen discloses including airflow patterns in the first portion of the cover (Fig. 5 - see raised ribs extending longitudinally) and also discloses making the cover larger and attaching the cover to the carrier bar via a similar attachment to that in Sibinger’s airflow strip (see 9 in Sibinger and 211 in Shen).  It would have been obvious to one of ordinary skill to have made the airflow regulating strip and the first portion of the cover in one piece since it has been held that forming in one piece an article which has formerly been formed in two pieces involves only routine skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  In the combination, the airflow regulating pattern is disposed only on said first cover, wherein said airflow regulating pattern comprises at least two raised rib portions offset from each other in said length direction, wherein two adjacent raised rib portions are separated by a separation distance in said length direction and has a portion width measured in said length direction (Sibinger Figs. 1, 3-4).  The combination fails to disclose diagonal ribs.  However, Hubbard discloses a carrier bar that includes airflow regulating ribs that are diagonally arranged with respect to a travel direction of said load carrying bar during use (see figure).  It would have been obvious to one of ordinary skill to have used v-shaped ribs in the combination because doing so only involves a simple substitution of one known, equivalent airflow regulating pattern element for another to obtain predictable results.  Further, using v-shapes would aid in reducing wind noise, as taught by Hubbard (see title).
Regarding claim 67, the combination from claim 65 discloses wherein said airflow regulating pattern is disposed on said first cover at a leading edge of said first cover (see position of pattern in Sibinger Fig. 2).
Regarding claim 68, the combination from claim 65 discloses wherein a center line of said channel extends in said length direction, wherein said channel has a first width defined between a first wall and a second wall and a second width defined between a first flange and a second flange that extend inward toward said center line, wherein said first width is greater than said second width (Sibinger Annotated Fig. 2 below), and wherein said airflow regulating pattern is disposed on a portion of said first cover that is disposed over said first flange (in the combination, the pattern is on the front portion of the cover, which extends over the flange as claimed).

    PNG
    media_image3.png
    191
    310
    media_image3.png
    Greyscale

	Sibinger Annotated Fig. 2
Regarding claim 69, the combination from claim 65 discloses wherein at least one of said at least two raised rib portions is a V-shaped rib portion with a tip of said V-shape pointing in said travel direction (see figure in Hubbard).
Regarding claim 75, the combination from claim 53 discloses wherein a portion of said airflow regulating pattern is disposed forward of said flange relative to a travel direction of said load carrying bar during use (see position of 6 relative to the flange in Siblinger Fig. 2).
Regarding claim 77, the combination from claim 65 discloses wherein said first cover is disposed forward of said second cover relative to said travel direction of said load carrying bar during use (see position of covers in Shen Fig. 5).
Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sibinger, Shen and Hubbard, further in view of US Published Application 2016/0082892 to Ferman.  
Regarding claim 66, the combination from claim 65 discloses wherein a trailing edge of said first cover is configured to contact a leading edge of said second cover over said channel (Shen Figs. 1-2).  To the extent the contact is in doubt, Ferman discloses a two part cover in which the two parts contact each other (Fig. 2).  It would have been obvious to one of ordinary skill to have made the two covers contact each other to minimize the wind resistance and noise of the cross bar.
Claims 70-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sibinger in view of Shen.
Regarding claim 70, Sibinger discloses a roof rack load carrying bar comprising: a channel (channel below 5) for receiving at least one mounting member for attaching a load carrying bar accessory to said load carrying bar (the channel is capable of this function), said channel extending at least partly in a length direction of said load carrying bar (Fig. 1) and having a center line extending in said length direction, wherein said channel is partially defined by a flange (4, front flange) that extends inward in a direction away from a front of said load carrying bar and toward said center line, said flange having an inner edge facing said center line (inner edge of front flange 4); a cover (5) disposed at least partially over said channel and extending in said length direction; and an airflow regulating pattern disposed only forward of said inner edge of said flange (Fig. 2).  Sibinger fails to disclose the airflow regulating pattern being on the cover (the airflow strip and the cover are separate).  However, Shen discloses including airflow patterns in the cover (Fig. 5 - see raised ribs extending longitudinally) and also discloses making the cover larger and attaching it to the carrier bar via a similar attachment to that in Sibinger’s airflow strip (see 9 in Sibinger and 211 in Shen).  It would have been obvious to one of ordinary skill to have made the airflow regulating strip and the cover in one piece since it has been held that forming in one piece an article which has formerly been formed in two pieces involves only routine skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  To the extent necessary, it would have also been obvious to one of ordinary skill to have formed Sibinger’s cover in two parts as disclosed in Shen (see Fig. 5) to allow for positioning attachments within the channel, as taught by Shen (Fig. 5).  
Regarding claim 71, the combination from claim 70 discloses wherein said airflow regulating pattern is disposed on said cover at a leading edge of said cover (see position of pattern in Sibinger Fig. 2).
Claim 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sibinger and Shen, further in view of Hubbard and Poulet.
Regarding claim 72, the combination from claim 70 discloses wherein said airflow regulating pattern comprises at least two raised rib portions offset from each other in said length direction (Sibinger Figs. 1, 3-4), wherein two adjacent raised rib portions are separated by a separation distance in said length direction, wherein each one of said at least two raised rib portions has a portion width measured in said length direction (Sibinger Figs. 1, 3-4).   The combination fails to disclose diagonal ribs.  However, Hubbard discloses a carrier bar that includes airflow regulating ribs that are diagonally arranged with respect to the leading edge (see figure).  It would have been obvious to one of ordinary skill to have used v-shaped ribs in the combination because doing so only involves a simple substitution of one known, equivalent airflow regulating pattern element for another to obtain predictable results.  Further, using v-shapes would aid in reducing wind noise, as taught by Hubbard (see title).  The combination fails to disclose the claimed separation distance.  However, Poulet discloses a roof rack bar including airflow regulating ribs (4 – Figs. 1, 4) that have a separation distance at least two times greater than said portion width of at least one of said adjacent raised rib portions (Figs. 1, 4).  It would have been obvious to one of ordinary skill to have made the separation distance as claimed because doing so only involves a mere change in the size of a component (i.e. changing the size of the separation distance).  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Further, the modification would result in less material being used for the cross bar (because there are fewer ribs) and thus less cost per unit cross bar.  Still further, the modification would have been obvious because it only requires discovering an optimum value of a result effective variable, which involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The spacing of the ribs would be a result effective variable because varying the spacing would vary the resulting airflow characteristics, for example the noise level and wind resistance.  The prior art teaches that optimizing designs to minimize noise and/or wind resistance is desirable (Sibinger – see page 2 of English abstract, for example; Poulet - see title, for example).  Finally, using the spacing disclosed in the prior art would have been obvious because it only involves choosing from a finite number of predictable rib spacings to use.
Claim 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sibinger, Shen and Hubbard, further in view of Poulet.
Regarding claim 76, the combination from claim 65 fails to disclose the claimed separation distance.  However, Poulet discloses a roof rack bar including airflow regulating ribs (4 – Figs. 1, 4) that have a separation distance at least two times greater than said portion width of at least one of said adjacent raised rib portions (Figs. 1, 4).  It would have been obvious to one of ordinary skill to have made the separation distance as claimed because doing so only involves a mere change in the size of a component (i.e. changing the size of the separation distance).  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Further, the modification would result in less material being used for the cross bar (because there are fewer ribs) and thus less cost per unit cross bar.  Still further, the modification would have been obvious because it only requires discovering an optimum value of a result effective variable, which involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The spacing of the ribs would be a result effective variable because varying the spacing would vary the resulting airflow characteristics, for example the noise level and wind resistance.  The prior art teaches that optimizing designs to minimize noise and/or wind resistance is desirable (Sibinger – see page 2 of English abstract, for example; Poulet - see title, for example).  Finally, using the spacing disclosed in the prior art would have been obvious because it only involves choosing from a finite number of predictable rib spacings to use.
Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive. 
As to applicant’s argument that Lundgren fails to disclose the new language in claims 70-71 (page 7), see the new rejection of these claims based on Sibinger.
As to applicant’s argument that Lundgren fails to disclose the new language in claim 53 (page 8), see the rejection above, which discusses how an interpretation of the first and second portions of the cover in Lundgren would disclose this feature.  See also the new rejection of this claim based on Sibinger.
As to applicant’s argument that Lundgren fails to disclose the new language in claim 65 (page 9), see the new rejection of this claim based on Sibinger and Shen.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734